DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 10/28/2021.  Amendments made to the claims and the Applicant's remarks have been entered and considered.
Claims 5, 6 and 14 have been amended. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/28/2021, with respect to the objections to the claims have been fully considered and are persuasive.  The objections to claims 5, 6 and 14 have been withdrawn. 
Applicant's arguments filed 10/28/2021 regarding the rejections of claims 1-20 have been fully considered but they are not persuasive.
Regarding the rejection in view of Oldenburg (DE-596337), Applicant argued that Oldenburg fails to disclose or suggest the subject matter of claim 1. Nowhere does Oldenburg mention "tangential kinetic energy," or "static pressure rise," let alone a "plurality of axial stator blades . . . configured to convert, during operation, tangential kinetic energy of an airflow from the rotor assembly to static pressure rise." The Office appeared to acknowledge that Oldenburg's description lacks the claimed subject matter. For instance, rather than citing to portions of Oldenburg that allegedly describe the subject matter of claim 1, the Office instead concluded that "the surfaces 24 are capable of performing the claimed function." Office Action, page 3. This is improper. To the extent the Office is relying on a theory of inherency when citing Oldenburg, "the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings 
This argument is not persuasive because Oldenburg shows (FIG. 3) a plurality of axial stator blades 24 extending from a leading edge of stator assembly 12.   Oldenburg also shows (FIG. 1 and 2) a plurality of axial stator blades 15 extending from a leading edge of stator assembly 12 which are more clearly shown to be flat or planar blades 15.  The blades 15,24 present a broad, flat face to air flowing in a tangential direction to slow the air flow and to cause a static pressure rise in the air as would be understood by one of ordinary skill in the art.  Furthermore, the blades 15,24 of Oldenburg inherently possesses the recited function because the blades 15,24 of Oldenburg have the same structure as the blades 610 of the application which implements the function, see MPEP 2114(I) or MPEP 2112.01.  The specification describes the blades 610 may be flat or planar blades 610 that can perform the recited function (para[0079]:7-9).  The Specification describes that stator blades 610 can be mounted directly on the windings (para[0081]:1-3).
Regarding the rejection in view of Diemunsch (WO 2018/060565), Applicant argued that Diemunsch fails to disclose or suggest a "plurality of axial stator blades . . . configured to convert, during operation, tangential kinetic energy of an airflow from the rotor assembly to static pressure rise," as recited in claim 1.  [T]he Office appears to rely on an improper theory of inherency in the rejection of claim 1 over Diemunsch.  In particular, the Office asserted that "the plurality of axial stator blades 25 is configured to convert, during operation, tangential kinetic energy of an airflow from the rotor assembly 120 to static 
This argument is not persuasive because Diemunsch shows (FIG. 6) a plurality of axial stator blades 25 extending from a leading edge of stator assembly 110.   Diemunsch shows the stator blades 25 to be flat or planar blades 25.  The blades 25 present a broad, flat face to air flowing in a tangential direction to slow the air flow and to cause a static pressure rise in the air as would be understood by one of ordinary skill in the art.  Furthermore, the blades 25 of Diemunsch inherently possesses the recited function because the blades 25 of Diemunsch have the same structure as the blades 610 of the application which implements the function, see MPEP 2114(I) or MPEP 2112.01.  The specification describes the blades 610 may be flat or planar blades 610 that can perform the recited function (para[0079]:7-9).  The Specification describes that stator blades 610 can be mounted directly on leading edge of the stator assembly (para[0081]:1-3).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oldenburg (DE-596337).
As to claim 1, Oldenburg shows (FIG. 3):

    PNG
    media_image1.png
    417
    378
    media_image1.png
    Greyscale

A motor assembly (a three‐phase motor para[0017]) comprising: 
a stator assembly 12; 
a rotor assembly 50 operatively coupled with the stator assembly 12 (a rotor assembly 50 operatively coupled is implied by the three‐phase motor para[0017]); and 
a plurality of axial stator blades 24 extending from a leading edge of stator assembly 12, 

As to claim 9/1, Oldenburg further shows (FIG. 3 above) the rotor assembly 50 comprises a rotor cap 35 and a rotor housing 52, wherein the rotor cap 35 and the rotor housing 52 are concentric (about a center line 55).
As to claim 10/9/1, Oldenburg further shows (FIG. 3 above) the rotor cap 35 comprises a plurality of fins 30 arranged to yield a radial fan 30 (para[0024]:10).
As to claim 11/10/9/1, Oldenburg further shows (FIG. 3 above) at least one of the plurality of axial stator blades 24 defines a generally semi-circular shape (leading edge of surface 24 is arcuate).
As to claim 12/10/9/1, Oldenburg further shows (FIG. 3 above) the plurality of fins 30 is arranged to direct cooling air to the plurality of axial stator blades 24.
As to claim 13/12/10/9/1, Oldenburg further shows (FIG. 3 above) the plurality of axial stator blades 24 is configured to de-swirl the cooling air (the surfaces 24 are capable of performing the claimed function; surfaces 24 are guide vanes for the fan 30 claim 3).
As to claim 14, Oldenburg shows (FIG. 3 above) A method of forming an electric motor (a three‐phase motor para[0017]), the method comprising: 
providing a stator ring 23 having a plurality of axial stator blades 24, wherein the stator ring 23 is configured to couple with a stator assembly 12 of the electric motor (ring 23 on cement 22 on stator winding 21 para[0024]); 
mounting the stator ring 23 to the stator assembly 12 such that the plurality of axial stator blades 24 is arranged on a leading edge of the stator assembly 12 (ring 23 on cement 22 on stator winding 21 para[0024]), 

As to claim 15/14, Oldenburg further shows (FIG. 3 above) the stator ring 23 comprises a metal material (sheet iron para[0024]:8).
As to claim 20/14, Oldenburg further shows (FIG. 3 above) each of said plurality of axial stator blades 24 is arranged around and extending from the stator ring 23 and arranged to wrap around a portion of a leading edge of the stator ring 23 (surfaces 24 are arcuate).

Claim(s) 1-3, 5-8, 14, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diemunsch (WO 2018/060565, see US-2020/0021163 for English Translation).
As to claim 1, Diemunsch shows (FIG. 5-8 in particular FIG. 6):

    PNG
    media_image2.png
    572
    566
    media_image2.png
    Greyscale


A motor assembly (para[0003]) comprising: 
a stator assembly 102,110; 

a plurality of axial stator blades 25 extending from a leading edge of stator assembly 102,110, wherein the plurality of axial stator blades 25 is configured to convert, during operation, tangential kinetic energy of an airflow from the rotor assembly 120 to static pressure rise (the blades 25 are capable of performing the claimed function).
As to claim 2/1, Diemunsch further shows (FIG. 5-8) the stator assembly 102,110 comprises a stator ring 40F mounted to a leading edge of a stator housing 110, the stator ring 40F comprising the plurality of axial stator blades 25.
As to claim 3/2/1, Diemunsch further shows (FIG. 5-8) the stator assembly 102,110 further comprises a cooling flow exit guide 40R, wherein the stator housing 110 is positioned between the stator ring 40F and the cooling flow exit guide 40R.
As to claim 5/2/1, Diemunsch further shows (FIG. 5-8) a cross-section of a leading edge of the stator ring 40F defines one of a wedge, a rectangular, triangular, or circular shape (each stator blade 25 has a rectangular shape).
As to claim 6/2/1, Diemunsch further shows (FIG. 8):

    PNG
    media_image3.png
    598
    684
    media_image3.png
    Greyscale

the stator assembly 102,110 is operatively coupled with the rotor assembly 120 to define an inner gap 111 and an outer gap 108G (para[0087], jacket 108 confines the cooling fluid [0089]).
As to claim 7/6/2/1, Diemunsch further shows (FIG. 5-8) the stator ring 40F is configured to control a ratio of airflow mass entering the outer gap and the inner gap (the blades 25 are capable of performing the claimed function).
As to claim 8/7/6/2/1, Diemunsch further shows (FIG. 5-8) a leading edge of the stator ring 40F is biased to control the ratio of airflow mass entering the outer gap and the inner gap (the blades 25 are capable of performing the claimed function).
As to claim 14, Diemunsch shows (FIG. 5-8) A method of forming an electric motor (para[0003]), the method comprising: 
providing a stator ring 40F having a plurality of axial stator blades 25, wherein the stator ring 40F is configured to couple with a stator assembly 102,110 of the electric motor (para[0017]); 
mounting the stator ring 40F to the stator assembly 102,110 such that the plurality of axial stator blades 25 is arranged on a leading edge of the stator assembly 102,110 (leading edge of 110), 

As to claim 16/14, Diemunsch further shows (FIG. 5-8) the stator ring 40F comprises a composite material (the stator ring 40 is made up of multiple heat sinks 10 para[0064] which may comprise a synthetic material loaded with heat-conducting fibers para [0063], composite defined as made up of distinct parts or elements).
As to claim 18/14, Diemunsch further shows (FIG. 5-8) a cross-section of a leading edge of the stator ring 40F defines one of a rectangular, triangular, or circular shape (each stator blade 25 has a rectangular shape).
As to claim 19/14, Diemunsch further shows (FIG. 6 above) the stator assembly 102,110 further comprises a cooling flow exit guide 40R.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Diemunsch (WO 2018/060565, see US-2020/0021163 for English Translation) in view of Oldenburg (DE-596337).
As to claim 4/2/1, Diemunsch was discussed above with respect to claim 2, and Diemunsch further shows (FIG. 5-8) each of said plurality of axial stator blades 25 is arranged around and extending from the stator ring 40F.

Oldenburg shows (FIG. 1) each of said plurality of axial stator blades 15 arranged to wrap around a portion of a leading edge of the stator ring 13 (para[0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator ring 40F of Diemunsch to have each of said plurality of axial stator blades 25 is arranged to wrap around a portion of a leading edge of the stator ring 40F as taught by Oldenburg, for the advantageous benefit of having the stator blades 25 protrude like ribs to enable good heat dissipation as taught by Oldenburg (para[0018]:3-7).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Diemunsch (WO 2018/060565, see US-2020/0021163 for English Translation) in view of Chazono (EP 3231650 A1).
As to claim 17/14, Diemunsch was discussed above with respect to claim 14 except for a cross-section of a leading edge of the stator ring defines a wedge shape.
Chazono shows (FIG. 7) a cross-section of a leading edge of the fin 9 defines a wedge shape (para[0039], para[0042] to para[0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator ring 40F of Diemunsch to have a cross-section of a leading edge of the stator ring 40F defines a wedge shape as taught by Chazono, for the advantageous benefit of suppressing pressure loss in flow across the stator ring 40F as taught by Chazono (para[0036]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Giannini et al. (US 2017/0203839) shows an aircraft with hybrid propulsion; and
Sheppard (WO 2010/036743 A1) shows a motor with cooling fins. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ROBERT E MATES/Examiner, Art Unit 2832 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832